287 S.E.2d 890 (1982)
Virginia L. Curtis CHANDLER, widow and Guardian ad Litem for Elizabeth Ann Curtis, Minor Daughter, and Walter Mason Curtis, IV, Minor Son, and Walter Mason Curtis, III, Deceased Employee,
v.
NELLO L. TEER COMPANY, Employer, and
United States Fidelity and Guaranty Insurance Company, Carrier.
No. 140A81.
Supreme Court of North Carolina.
March 3, 1982.
*891 Maxwell, Freeman & Beason, P.A. by James B. Maxwell and Mark R. Morano, Durham, for plaintiffs-appellees.
Walter L. Horton, Jr., Raleigh, for defendants-appellants.
PER CURIAM.
We have carefully examined the Court of Appeals' opinion and the briefs and authorities on the points in question. We find that the result reached by the Court of Appeals, its reasoning, and the legal principles enunciated by it to be altogether correct and adopt that opinion as our own. Its decision is, therefore,
Affirmed.